          Case 2:19-cv-00705-APG-BNW Document 12 Filed 03/25/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KENNETH FRIEDMAN,                                        Case No.: 2:19-cv-00705-APG-BNW

 4          Plaintiff                                                       Order

 5 v.

 6 ELISSA LUZAICH, et al.,

 7          Defendants

 8         It has come to the court’s attention that plaintiff Kenneth Friedman died in December

 9 2020. The court thus files this suggestion of death on the record.

10         I ORDER that any successor or representative wishing to substitute as the plaintiff must

11 make a motion to substitute within 90 days of the date of this order. This period may be

12 extended under Federal Rule of Civil Procedure 6. Zanowick v. Baxter Healthcare Corp., 850

13 F.3d 1090, 1094 (9th Cir. 2017). Failure to file a motion to substitute or request an extension of

14 time within 90 days of this order will result in dismissal of this case. Fed. R. Civ. P. 25.

15         DATED this 25th day of March, 2021.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
